Exhibit 10.2

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
8th day of April, 2013, between Independent Bank Group, Inc., a Texas
corporation (the “Company”), and Torry Berntsen (“Indemnitee”).

INTRODUCTION:

Indemnitee, as a member of the Company’s Board of Directors and/or an officer of
the Company, performs valuable services for the Company.

The Company and Indemnitee recognize the potential difficulty in obtaining
liability insurance for corporate directors, officers, employees, controlling
persons, agents and fiduciaries, the significant increases in the cost of such
insurance and the general reductions in the coverage of such insurance.

The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
controlling persons, agents and fiduciaries to expensive litigation risks at the
same time as the availability and coverage of liability insurance has been
severely limited.

The shareholders of the Company have adopted an Amended and Restated Certificate
of Formation as hereafter amended and/or restated from time to time (the
“Certificate”), and Amended and Restated Bylaws as hereafter amended and/or
restated from time to time (the “Bylaws”), providing for the indemnification of
the officers, directors, agents and employees of the Company to the maximum
extent authorized by Sections 8.101 and 8.102 of the Texas Business
Organizations Code, or any successor statute, as amended (the “TBOC”).

Indemnitee and other directors, officers, employees, controlling persons, agents
and fiduciaries of the Company may not be willing to serve or continue to serve
in such capacities without the protection afforded by this Agreement.

The Certificate and/or Bylaws and the TBOC, by their non-exclusive nature,
permit contracts between the Company and its directors, officers, employees,
controlling persons, agents or fiduciaries with respect to indemnification of
such directors.

The Company (i) desires to attract and retain the involvement of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to be involved with the Company, and (ii) desires to
provide for the indemnification and advancing of expenses to Indemnitee to the
maximum extent permitted by law.

In view of the considerations set forth above, the Company desires that
Indemnitee be indemnified by the Company as set forth herein.

   

AGREEMENT:

NOW, THEREFORE, in consideration of Indemnitee’s service to the Company, the
parties hereto agree as follows:

1. Indemnification.  The Company hereby agrees to indemnify Indemnitee to the
fullest extent permitted by applicable law, even if such indemnification is not
specifically authorized by the other provisions of this Agreement, the
Certificate, the Bylaws or by statute. In the event of any change after the date
of this Agreement in any applicable law, statute or rule which expands the right
of a Texas corporation to indemnify a member of its Board of Directors or an
officer, shareholder, employee, controlling person, agent or fiduciary, it





--------------------------------------------------------------------------------

is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a Texas
corporation to indemnify a member of its Board of Directors or an officer,
shareholder, employee, agent or fiduciary, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 10(a) hereof.

Additional Indemnity.  The Company hereby agrees to hold harmless and indemnify
the Indemnitee:

against any and all expenses incurred by Indemnitee, as set forth in Section
3(a) below; and

otherwise to the fullest extent not prohibited by the Certificate, the Bylaws or
the TBOC.

Indemnification Rights.

Indemnification.  The Company shall indemnify and hold harmless Indemnitee,
together with Indemnitee’s affiliates, agents and spouse and each person who
controls any of them or who may be liable within the meaning of Section 15 of
the Securities Act of 1933, as amended (the “Securities Act”), or Section 20 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the
fullest extent permitted by applicable law if Indemnitee was or is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, any threatened, pending or completed
action, suit, proceeding or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation that Indemnitee in good faith reasonably
believes might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) against (i) any
and all expenses (including attorneys’ fees) and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such Claim, (ii) judgments, fines, penalties
and amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) of any Claim, and
(iii) any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement
(collectively, hereinafter “Expenses”), including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
incurred by Indemnitee by reason of (or arising in part out of) any event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, controlling person, fiduciary or agent of the Company or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, controlling person, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action or inaction on the part of Indemnitee while serving in such
capacity including, without limitation, any and all losses, claims, damages,
expenses and liabilities, joint or several (including any investigation, legal
and other expenses incurred in connection with, and any amount paid in
settlement of, any action, suit, proceeding or any claim asserted) under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, which relate directly or indirectly to
the registration, purchase, sale or ownership of any securities of the Company
or to any fiduciary obligation owed with respect thereto (hereinafter an
“Indemnification Event”).  For the purposes of this Agreement, any claim brought
by or in the right of the Company pursuant to derivative action will be
considered to be a claim brought by a third party.  Such payment of Expenses
shall be made by the Company as soon as practicable but in any event no later
than thirty (30) days after proper written demand by Indemnitee therefor is
presented to the Company.



 

 

 2 





--------------------------------------------------------------------------------

Reviewing Party.  Notwithstanding the foregoing, (i) the obligations of the
Company under Section 3(a) shall be subject to the condition that the Reviewing
Party (as described in Section 12(e) hereof) shall not have determined (in a
written opinion, in any case in which the Independent Legal Counsel as defined
in Section 12(d) hereof is involved) that Indemnitee would not be permitted to
be indemnified under applicable law, and (ii) and Indemnitee acknowledges and
agrees that the obligation of the Company to make an advance payment of Expenses
to Indemnitee pursuant to Section 4(a) (an “Expense Advance”) shall be subject
to the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for the amount of such Expense
Advance theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed) and until
such time, Indemnitee shall be entitled to receive interim payments of expenses
pursuant to Section 3(a).  Indemnitee’s obligation to reimburse the Company for
any Expense Advance shall be unsecured and no interest shall be charged thereon.
 If there has not been a Change in Control (as defined in Section 12(c) hereof),
the Reviewing Party shall be selected by the Board of Directors, and if there
has been such a Change in Control (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3(d) hereof.  If there has been
no determination by the Reviewing Party or if the Reviewing Party determines
that Indemnitee substantively would not be permitted to be indemnified in whole
or in part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.  Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

Contribution.  If the indemnification provided for in Section 3(a) above is for
any reason held by a court of competent jurisdiction to be unavailable to an
Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein (after a final judicial determination is made with respect
thereto, and as to which all rights of appeal therefrom have been exhausted or
lapsed), then the Company, in lieu of indemnifying Indemnitee thereunder, shall
contribute to the amount paid or payable by Indemnitee as a result of such
losses, claims, damages, expenses or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and
Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and Indemnitee in connection with the action or inaction
which resulted in such losses, claims, damages, expenses or liabilities, as well
as any other relevant equitable considerations.  In connection with the
registration of the Company’s securities, the relative benefits received by the
Company and Indemnitee shall be deemed to be in the same respective proportions
that the net proceeds from the offering (before deducting expenses) received by
the Company and Indemnitee, in each case as set forth in the table on the cover
page of the applicable prospectus, bear to the aggregate public offering price
of the securities so offered.  The relative fault of the Company and Indemnitee
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or
Indemnitee, the parties’ relative intent, knowledge, access to information and
opportunity to correct



 

 

 3 





--------------------------------------------------------------------------------

or prevent such statement or omission, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.  The Company and Indemnitee agree that it would not be just
and equitable if contribution pursuant to this Section 3(c) were determined by
pro rata or per capita allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
paragraph.  In connection with the registration of the Company’s securities, in
no event shall an Indemnitee be required to contribute any amount under this
Section 3(c) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement which
is being sold by Indemnitee or (ii) the proceeds received by Indemnitee from its
sale of securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

Change in Control.  After the date hereof, the Company agrees that if there is a
Change in Control of the Company (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control) then, with respect to all matters
thereafter arising concerning the rights of Indemnitee to payments of Expenses
under this Agreement or any other agreement or under the Certificate or Bylaws
as now or hereafter in effect, Independent Legal Counsel (as defined in Section
12(d) hereof) shall be selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld).  Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent Indemnitee would be permitted to be indemnified under applicable
law.  The Company agrees to abide by such opinion and to pay the reasonable fees
of the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all reasonable expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

Mandatory Payment of Expenses.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 3(a) hereof or in the defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection herewith.

Survival Regardless of Investigation. The indemnification and contribution
provided for herein will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any officer, director,
employee, agent or controlling person of Indemnitee.

Expenses; Indemnification Procedure.

Advancement of Expenses.  The Company shall advance all Expenses incurred by
Indemnitee.  The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than thirty (30)
business days after written demand by Indemnitee therefor to the Company.

Notice/Cooperation by Indemnitee.  Indemnitee shall give the Company notice in
writing in accordance with Section 16 of this Agreement as soon as practicable
of any Claim made against Indemnitee for which indemnification will or could be
sought under this Agreement.  



 

 

 4 





--------------------------------------------------------------------------------

No Presumptions; Burden of Proof.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.

Notice to Insurers.  If, at the time of the receipt by the Company of a notice
of a Claim pursuant to Section 4(b) hereof, the Company has liability insurance
in effect which may cover such Claim, the Company shall give prompt notice of
the commencement of such Claim to the insurers in accordance with the procedures
set forth in each of the Company’s policies.  The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.

Selection of Counsel.  In the event the Company shall be obligated hereunder to
pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim, with counsel approved by the Indemnitee (which approval
shall not be unreasonably withheld) upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Claim;
provided that (i) Indemnitee shall have the right to employ Indemnitee’s counsel
in any such Claim at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there is a conflict of interest
between the Company and Indemnitee in the conduct of any such defense, or (C)
the Company shall not continue to retain such counsel to defend such Claim, then
the fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.

Nonexclusivity.  The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the
Certificate, the Bylaws, any agreement, any vote of shareholders or
disinterested directors, the TBOC, or otherwise. The indemnification provided
under this Agreement shall continue as to Indemnitee for any action Indemnitee
took or did not take while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity, and such indemnification
shall inure to the benefit of each Indemnitee and his or her heirs, executors
and administrators from and after Indemnitee’s first day of service as an
officer or director with the Company or affiliation with an officer or director
from and after the date such officer or director commenced services as an
officer or director with the Company.

No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against any
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Certificate, the Bylaws or otherwise) of the
amounts otherwise indemnifiable hereunder.



 

 

 5 





--------------------------------------------------------------------------------

Partial Indemnification.  If any Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.

Mutual Acknowledgement.  The Company and Indemnitee acknowledge that in certain
instances, Federal law or applicable public policy may prohibit the Company from
indemnifying its directors, officers, employees, controlling persons, agents or
fiduciaries under this Agreement or otherwise. Each Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s rights under public policy to indemnify Indemnitee.

Officer and Director Liability Insurance.  The Company shall obtain and maintain
a policy or policies of directors and officers insurance with financially sound
and reputable insurers, with coverage customary for companies similarly situated
to the Company, except as otherwise decided in accordance with policies adopted
by the Company’s Board of Directors.  The Company will cause to be maintained
the directors and officers insurance required by this Section 9, except as
otherwise decided in accordance with policies adopted by the Company’s Board of
Directors.  Such policy shall not be cancelable by the Company without prior
approval of the Board of Directors.

Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

Claims Initiated by Indemnitee.  To indemnify or advance expenses to any
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings to
establish or enforce a right to indemnification under this Agreement or any
other agreement or insurance policy or under the Certificate or Bylaws now or
hereafter in effect relating to Claims for an Indemnification Event, (ii) in
specific cases if the Board of Directors has approved the initiation or bringing
of such Claim, or (iii) as otherwise required under Chapter 8 of the TBOC,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be; or

Claims Under Section 16(b).  To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or

Claims Excluded Under Chapter 8 of the Texas Business Organizations Code.  To
indemnify Indemnitee, if Indemnitee (i) did not act in good faith, (ii) in the
case of conduct in the Indemnitee’s official capacity, reasonably believed that
such Indemnitee’s conduct was in the Company’s best interest, (iii) reasonably
believed in any other case that such Indemnitee’s conduct was not opposed to the
Company’s best interests, or (iv) in the case of a criminal proceeding,
Indemnitee did not have reasonable cause to believe that the Indemnitee’s
conduct was unlawful, unless and only, in each case, to the extent that the
court in which such action was brought shall determine that Indemnitee is
entitled to indemnification as provided in Section 8.051(b) of the TBOC.



 

 

 6 





--------------------------------------------------------------------------------

Certain Regulatory Matters.  To indemnify any Indemnitee against expenses,
penalties or other payments (1) incurred in respect of an administrative
proceeding or action instituted by an appropriate bank regulatory agency if such
proceeding or action results in a final order assessing civil money penalties or
requiring affirmative action by an individual or individuals in the form of
payments to the Company, except that in this instance, the Company may indemnify
an Indemnitee for reasonable expenses actually incurred in connection with such
proceeding, or (2) if any banking regulatory agency, in connection with a review
of such indemnification, determines through appropriate administrative
proceeding or action that such indemnification shall not be made.

Period of Limitations.  No legal action shall be brought and no cause of action
shall be asserted by or in the right of the Company against any Indemnitee, any
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of five years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such five-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

Construction of Certain Phrases.

For purposes of this Agreement, references to the “Company” shall include, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent, controlling person,
or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee,
controlling person, agent or fiduciary of another corporation, partnership,
joint venture, employee benefit plan, trust or other enterprise, Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.

For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on any Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if any Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.

For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, who becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Exchange Act), directly
or indirectly, of securities of the Company representing more than twenty
percent (20%) of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved,



 

 

 7 





--------------------------------------------------------------------------------

cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least eighty percent (80%) of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of transactions) all or substantially
all of the Company’s assets.

For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 3(d) hereof, who shall not have otherwise performed services for the
Company or any Indemnitee within the last three years (other than with respect
to matters concerning the right of any Indemnitee under this Agreement, or of
other indemnitees under similar indemnity agreements).

For purposes of this Agreement, a “Reviewing Party” shall mean any appropriate
person or body consisting of a member or members of the Company’s Board of
Directors or any other person or body appointed by the Board of Directors who is
not a party to the particular Claim for which Indemnitee is seeking
indemnification, or Independent Legal Counsel.

For purposes of this Agreement, “Voting Securities” shall mean any securities of
the Company that vote generally in the election of directors.

Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.  A facsimile, telecopy
or other reproduction of this Agreement may be executed by one or more parties
to this Agreement, and an executed copy of this Agreement may be delivered by
one or more parties to this Agreement by facsimile or similar electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  At the request of any party to this
Agreement, all parties to this Agreement agree to execute an original of this
Agreement as well as any facsimile, telecopy or other reproduction of this
Agreement.

Binding Effect; Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect with respect
to Claims relating to an Indemnification Event regardless of whether any
Indemnitee continues to serve as a director, officer, employee, agent,
controlling person, or fiduciary of the Company or of any other enterprise,
including subsidiaries of the Company, at the Company’s request.



 

 

 8 





--------------------------------------------------------------------------------

Attorneys’ Fees.  In the event that any action is instituted by an Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, any
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee with
respect to such action (including, without limitation, attorney’s fees),
regardless of whether Indemnitee is ultimately successful in such action, and
shall be entitled to the advancement of Expenses with respect to such action,
unless, as a part of such action, a court of competent jurisdiction over such
action determines that the material assertions made by Indemnitee as a basis for
such action were not made in good faith or were frivolous, provided, however,
that until such determination is made, Indemnitee shall be entitled to receive
payment of Expense Advances hereunder with respect to such action. In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all Expenses incurred by Indemnitee in defense of such
action (including costs and expenses incurred with respect to Indemnitee
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Expenses with respect to such action, unless, as a part of
such action, a court having jurisdiction over such action determines that each
of the Indemnitee’s material defenses to such action was made in bad faith or
were frivolous.

Notice.  All notices and other communications required or permitted hereunder
shall be in writing or by electronic transmission, shall be effective when
given, and shall in any event be deemed to be given (a) five calendar days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid, (d) one day after the
business day of delivery by facsimile transmission, if deliverable by facsimile
transmission, with copy by first class mail, postage prepaid, and shall be
addressed if to Indemnitee, at Indemnitee’s address as set forth beneath
Indemnitee’s signature to this Agreement and if to the Company at the address of
its principal corporate offices (attention: Chief Executive Officer, unless
Indemnitee is the CEO, then to the attention of the next  most senior officer
and the Board of Directors) or at such other address as such party may designate
by ten calendar days’ advance written notice to the other party hereto, or (e)
on the first business day on which delivery is confirmed if notice is given by
electronic transmission.  As used in this Agreement, “electronic transmission”
means any form of communication, not directly involving the physical
transmission of paper, that creates a record that may be retained, retrieved and
reviewed by a recipient thereof, and that may be directly reproduced in paper
form by such a recipient through an automated process.

Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND ITS PROVISIONS CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, AS APPLIED TO
CONTRACTS BETWEEN TEXAS RESIDENTS, ENTERED INTO AND TO BE PERFORMED ENTIRELY
WITHIN THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

Consent to Jurisdiction.  THE COMPANY AND INDEMNITEE EACH HEREBY IRREVOCABLY
CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS FOR ALL PURPOSES
IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH ARISES OUT OF OR RELATES TO
THIS AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED UNDER THIS AGREEMENT SHALL
BE COMMENCED, PROSECUTED AND CONTINUED ONLY IN THE COURTS OF THE STATE OF TEXAS
IN AND FOR COLLIN COUNTY, WHICH SHALL BE THE EXCLUSIVE AND ONLY PROPER FORUM FOR
ADJUDICATING SUCH A CLAIM.



 

 

 9 





--------------------------------------------------------------------------------

Severability.  The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by applicable law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitations, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

Subrogation.  In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, including any
prior indemnification agreement.

No Construction as Employment Agreement.  Nothing contained in this Agreement
shall be construed as giving the Indemnitee any right to be retained in the
employ of the Company or any of its subsidiaries.

Corporate Authority.  The Board of Directors of the Company has approved the
terms of this Agreement.

(Signature page follows)

   

   

 

 

 10 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement effective as of the day and year first above written.

 

COMPANY:

   

INDEPENDENT BANK GROUP, INC.

   

   

By:  /s/ David R. Brooks

   

David R. Brooks

Chairman of the Board

   

AGREED TO AND ACCEPTED:

   

INDEMNITEE:

   

   

By:  /s/ Torry Berntsen

   

Printed Name: Torry Berntsen

   

 

 

 11 







--------------------------------------------------------------------------------

Schedule to Exhibit 10.2

Independent Bank Group, Inc. (the “Company”) entered into Indemnification
Agreement for Directors and Officers with persons in addition to that person
named in the Indemnification Agreement for Directors and Officers that is
included in this Exhibit 10.1 (the “Included Agreement”). The other persons who
have entered into an Indemnification Agreement for Directors and Officers with
the Company are:

   

   

1. Dan Brooks

2. David Brooks

3. Brian Hobart

4. Michelle Hickox

5. Jan Webb

6. Brian Aynesworth

7. Doug Cifu

8. Will Fair

9. Craig Holmes

10. Jack Radke

11. Stacy Smith

12. Michael Viola

   

Each Indemnification Agreement for Directors and Officers entered into by the
Company is identical to the Included Agreement except for the name and address
for notice of the person (other than the Company) who is a party to the
Indemnification Agreement for Directors and Officers. Such other Indemnification
Agreement for Directors and have been omitted and not filed as an exhibit to
this Quarterly Report on Form 10-Q in accordance with Instruction 2 to Item 601
of Regulation S-K of the SEC.

   

 

 

 12 



--------------------------------------------------------------------------------